—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 28, 1999, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, a claims adjuster for the employer, was terminated for leaving work early without authorization in violation of the employer’s attendance policy. In our view, substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant was disqualified from receiving benefits due to her misconduct (see, Matter of Sadowski [Star Corrugated Box Co. — Commissioner of Labor], 268 AD2d 752). It is well *806established that unauthorized absences from one’s employment after having received repeated warnings, as did claimant here, may constitute disqualifying misconduct (see, id.; Matter of Conforti [Commissioner of Labor], 268 AD2d 663). Additionally, the record supports the ruling that claimant was properly charged with a recoverable overpayment of benefits (see, Matter of Estevez [Connoisseur Finishers — Commissioner of Labor], 272 AD2d 732). Claimant’s remaining contentions have been examined and found to be lacking in merit.
Mercure, J. P., Crew III, Graffeo, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.